Judgment dismissing complaint reversed on the law and facts, with costs. Judgment ordered in favor of the plaintiff for $1,839.10, with interest thereon from April 6, 1920, with costs. The court reverses findings of fact contained in the decision which is in the form of defendant’s findings of fact and conclusions of law, numbered 11, 12, 13, 14, and such findings of fact as are contained in conclusions of law numbered 1, 2, 3, 4, 5; and the findings of the jury are adopted; and findings 8 and 9, contained in plaintiff’s requested findings, are made; and the court finds as a conclusion of law that the plaintiff is entitled to recover. All concur, except Hinman, J., who dissents.